COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Shannon Lang v. Mathew Knowles and Music World Properties, LLC
                          a/k/a MW Properties, LLC

Appellate case number:    01-18-00268-CV

Trial court case number: 2017-20160

Trial court:              157th District Court of Harris County

Date motion filed:        September 13, 2019

Party filing motion:      Appellant


       It is ordered that the motion for rehearing is denied.


Judge’s signature: ___/s/ Julie Countiss____
                   Acting for the Court

Panel consists of: Chief Justice Radack and Justices Goodman and Countiss.

Date: __October 3, 2019____